DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant has argued that the Xenopoulos reference does not meet the limitation of applying compressive force to the flow channel while continuously exposing the sample to inactivation conditions during a process for purifying a target molecule. Specifically, Applicant argues that no virus inactivating agent is present in the feed stream for the peristaltic pump, which is the component that applies compressive force to the flow channel, and therefore the pump does not act by applying compressive force to a flow channel while continuously exposing the sample to inactivation conditions. Applicant further states that any discrete packets of fluid formed by the pump would be gone by the time the acid (a virus inactivating condition) is applied to the fluid as the acid is introduced downstream of the pump (see Fig. 1 of Xenopoulos). These arguments are not persuasive as they are not commensurate in scope with claim 10 as it is currently written. Claim 10 requires “causing the sample to flow in a flow channel in discrete packets by applying compressive force to the flow channel while continuously exposing the sample to inactivation conditions”. The claim limitation of “the sample” is given its broadest reasonable interpretation, which covers the sample at any instance where it is present in the method. In the disclosure of Xenopoulos, the sample flows continuously from a Protein A chromatography process, through the peristaltic pump, and to an in-line static mixer, wherein the acid (virus inactivating condition) is injected to the sample between the peristaltic pump and the static mixer (para. 7, 15, 22) (Fig. 1) and therefore a portion of the sample is clearly flowing in the flow channel of the peristaltic pump in discrete packets by applying compressive force to the flow channel (by operation of the peristaltic pump) while a portion of the sample is being exposed to the inactivation conditions (i.e., receiving the injection of acid), and therefore the claim limitation is met. It is noted that claim 10 as currently worded does not require that an acid or other virus inactivation agent be injected into a fluid prior to the fluid flowing into the flow channel, or that an acid or other virus inactivation agent is injected into an individual discrete packet of fluid flow. Such requirements are narrower than the subject matter currently covered by the claim. In any case, the Examiner asserts that the invention of Xenopoulos does in fact include injecting the acid to discrete packets of fluid, because the peristaltic pump would necessarily function to discharge one discrete packet of fluid at a time (see previously cited sections of the Cole-Parmer evidentiary reference noted in the prior Office Action), and because the acid is injected immediately downstream of the pump (Fig. 1), there would be a discrete packet of fluid present when the acid is injected.
The Examiner also notes that Applicant’s own specification includes Fig. 12 (sheet 8 of 9) which depicts wherein a sample flows from a Protein A chromatography process, through a pump, and to a static mixer, wherein an acid (virus inactivating condition) is injected to the sample between the peristaltic pump and the static mixer (pp. 17-18) in an identical fashion as in the invention of Xenopolous (the pump, acid injection point, and static mixer arrangement in Fig. 12 of Applicant’s specification is identical to that of Fig. 1 of Xenopolous). Applicant’s own specification describes the process shown in Fig. 12 as “an in-line continuous inactivation process” wherein “the virus inactivation process step is performed continuously”. It is unclear how the process shown in Applicant’s Fig. 12 could be a method of continuously exposing the sample to inactivation conditions while the prior art process of Xenopolous is not. 
Construing claim 10 to require such features as virus inactivating agent being present in the sample before it flows into the flow channel and/or a virus inactivating agent being injected into an individual discrete packet would not be consistent with Applicant’s own specification, and would be an overly narrow interpretation of claim 10 based on the plain and ordinary meaning of the language therein. The Examiner maintains that based on a broadest reasonable interpretation of claim 10, read in light of Applicant’s specification, the prior art of record satisfies every limitation of the claim.

Claim Rejections - 35 USC § 102/ 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xenopoulos (US Patent Application Publication 2015/0064769) (already of record) as evidenced by Cole-Parmer (“About Peristaltic Pumps”) (already of record), or alternatively, under 35 U.S.C. 103 as being unpatentable over Xenopoulos (US Patent Application Publication 2015/0064769) (already of record) in view of Williams et al. (US Patent Application Publication 2014/0154670) (already of record).
Regarding claim 10, Xenopoulos discloses a method for inactivating one or more viruses in a sample containing a target molecule (para. 6-10), wherein the method comprises causing the sample to flow in a flow channel by using a peristaltic pump (para. 22, 140-142) (Fig. 1, sheet 1 of 1) while continuously exposing the sample to inactivation conditions (para. 6-7, 22, 140-142) during a process for purifying the target molecule (para. 6-7).
Although Xenopoulos does not explicitly state that the sample is caused to flow in the flow channel in discrete packets by applying compressive force to the flow channel, this feature is inherent to the invention of Xenopoulos because Xenopoulos discloses using a peristaltic pump to cause the sample to flow in the channel as discussed above. The webpage entitled “About Peristaltic Pumps” published by Cole-Parmer provides evidence that a peristaltic pump works by squeezing (i.e., compressing) a tube (flow channel) with a roller on a pump head to move fluid through the tube (p. 2); furthermore, the pump head moves one slug of liquid at a time (p. 2). Therefore, a peristaltic pump inherently works by causing a fluid to flow in slugs (discrete packets) by applying compressive force to a flow channel. The method of Xenopoulos inherently comprises causing the sample to flow in the flow channel in discrete packets by applying compressive force to the flow channel because this would necessarily occur in the course of sample pumping with the peristaltic pump disclosed by Xenopoulos.
Should it be found that Xenopoulos does not disclose causing the sample to flow in the flow channel in discrete packets by applying compressive force to the flow channel, it would have been obvious to one of ordinary skill in the art to modify the method of Xenopoulos to include this feature.
Williams et al. discloses a system for sterile delivery of a liquid (Abstract, para. 32) (Figs. 1 and 8-9, sheets 1 and 10-11 of 11) comprising a peristaltic pump for causing the liquid to move through a flow channel (para. 32, 37), wherein the peristaltic pump operates by applying a compressive force to the channel with rollers (para. 37, 105) (Figs. 8-9). A fluid seal (408) is defined at locations where each of the rollers impinge on the channel and thereby discrete packets of fluid exist on either side of a fluid seal  (para. 104-109) (Figs. 8-9).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the peristaltic pump disclosed by Xenopoulos to cause the sample to flow in the flow channel in discrete packets by applying compressive force to the flow channel, e.g., by designing the peristaltic pump to operate such that rollers apply a compressive force to the channel to move the sample wherein the fluid flows in discrete packets defined by a seal formed at a location where a roller meets the channel as taught by Williams et al., as the skilled artisan would have been motivated to select a peristaltic pump mechanism recognized in the art to be effective for causing fluid flow, and it would have been readily apparent to the skilled artisan to deliver the sample in discrete packets in order to provide greater control over exact volumes of sample dispensed to operations downstream of the pump.
Regarding claim 24, Xenopoulos causing the sample to flow through the flow channel by using a peristaltic pump, as set forth above. 
Xenopoulos does not expressly teach wherein the flow channel has an outer wall and wherein the compressive force is created by pinching the outer wall.
However, the webpage entitled “About Peristaltic Pumps”, discussed in the rejection of claim 10, above, provides evidence that peristaltic pumps work by squeezing a tube (i.e., by applying a compressive force to the outer wall of the tube, see p. 2 and also the image on p. 1 which is a video included in the webpage paused at minute marker 4:26) to cause a liquid to move therethrough. Therefore, the invention of Xenopoulos inherently comprises wherein the flow channel has an outer wall and wherein the compressive force is created by squeezing (reads on pinching) the outer wall, because this would necessarily occur in the course of sample pumping with the peristaltic pump disclosed by Xenopoulos.
Should it be found that Xenopoulos does not disclose causing the sample to flow in the flow channel in discrete packets by applying compressive force to the flow channel, it would have been obvious to one of ordinary skill in the art to modify the method of Xenopoulos to include this feature.
Williams et al. discloses a system comprising a peristaltic pump for pumping liquid through a flow channel, as discussed in the rejection of claim 10, above. Williams et al. discloses that the flow channel has an outer wall wherein the compressive force is created by pinching the outer wall (para. 32, 104-105) (Figs. 8-9). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the peristaltic pump disclosed by Xenopoulos such that the flow channel has an outer wall and the compressive force is created by pinching the outer wall, as taught by Williams et al., as the skilled artisan would have been motivated to select a peristaltic pump mechanism recognized in the art to be effective for causing fluid flow.
Regarding claim 27, Xenopoulos causing the sample to flow through the flow channel by using a peristaltic pump, as set forth above. 
Xenopoulos does not expressly teach pinching the outer wall with one or more rollers
However, the webpage entitled “About Peristaltic Pumps”, discussed in the rejection of claim 24, above, provides evidence that peristaltic pumps work by pinching the outer wall with one or more rollers (p. 2).
Therefore, the invention of Xenopoulos inherently comprises pinching the outer wall with one or more rollers, because this would necessarily occur in the course of sample pumping with the peristaltic pump disclosed by Xenopoulos.
Should it be found that Xenopoulos does not pinching the outer wall with one or more rollers, it would have been obvious to one of ordinary skill in the art to modify the method of Xenopoulos to include this feature.
Williams et al. discloses a system comprising a peristaltic pump for pumping liquid through a flow channel, as discussed in the rejection of claim 24, above. Williams et al. discloses that the peristaltic pump operates by pinching the outer wall with one or more rollers (para. 32, 104-105) (Figs. 8-9). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the peristaltic pump disclosed by Xenopoulos such that the outer wall of the flow channel is pinched by one or more rollers, as taught by Williams et al., as the skilled artisan would have been motivated to select a peristaltic pump mechanism recognized in the art to be effective for causing fluid flow.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo et al. (US Patent 6,596,230) is directed to a method comprising causing a fluid to flow in discrete packets by applying a compressive force to a flow channel while continuously exposing the fluid to a radiation source for viral inactivation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799